                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 1 of 25


                  1   ADAM J. ZAPALA (SBN 245748)
                      azapala@cpmlegal.com
                  2   TAMARAH P. PREVOST (SBN 313422)
                  3   tprevost@cpmlegal.com
                      COTCHETT, PITRE & McCARTHY, LLP
                  4   San Francisco Airport Office Center
                      840 Malcolm Road, Suite 200
                  5   Burlingame, CA 94010
                      Telephone: (650) 697-6000
                  6   Facsimile: (650) 697-0577

                  7   Attorneys for Plaintiff

                  8

                  9
                 10

                 11                             IN THE UNITED STATES DISTRICT COURT

                 12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                 13
                       JOANNE (NONI) FERRARI,                      Case No.
                 14
                                                Plaintiff          COMPLAINT FOR:
                 15
                              v.                                      1) Unlawful Retaliation – Federal
                 16                                                      False Claims Act (31 U.S.C. §
                       INTERNAL MEDICINE ASSOCIATES OF                   3730(h))
                 17    SAN MATEO, A MEDICAL GROUP, INC.,              2) Unlawful Retaliation – California
                       BEATTY RAMSAY, M.D., TIMOTHY                      False Claims Act (Gov. Code §
                 18    OFFENSEND, M.D., HEMA SHAH, M.D.,                 12653)
                       HOA LE, M.D., ANURADHA REDDY, M.D.,            3) Unlawful Discrimination (Gov.
                 19    and JUDY MADRIGAL & ASSOCIATES,                   Code § 12940(a))
                       INC., d/b/a JMA HUMAN RESOURCES                4) Unlawful Retaliation (Gov. Code
                 20    MANAGEMENT,                                       § 12940(h))
                                                                      5) Unlawful Retaliation (Lab. Code
                 21                             Defendants.              § 1102.5)
                                                                      6) Wrongful Termination in
                 22                                                      Violation of Public Policy

                 23
                                                                   JURY TRIAL DEMANDED
                 24

                 25

                 26
                 27

                 28

   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP
                      COMPLAINT
                             Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 2 of 25


                  1                                                    TABLE OF CONTENTS
                  2                                                                                                                                            Page
                  3   I.      INTRODUCTION ...............................................................................................................1
                  4   II.     JURISDICTION AND VENUE ..........................................................................................2
                  5   III.    THE PARTIES.....................................................................................................................2
                  6           A.        Plaintiff ....................................................................................................................2
                  7           B.        Defendants ...............................................................................................................2
                  8           C.        Other Defendants .....................................................................................................3
                  9           D.        Agency And Concert Of Action ..............................................................................4
                 10   IV.     FACTUAL BACKGROUND ..............................................................................................4
                 11           A.        Mrs. Ferrari Was Convinced to Manage IMA’s Office, And Thrived In Her
                                        Seventeen Years Of Employment ............................................................................4
                 12
                              B.        Mrs. Ferrari Received Regular Commendations For Excellent Performance .........5
                 13
                              C.        Mrs. Ferrari Witnesses IMA’s Unlawful Practices and Engages in
                 14                     Whistleblowing Conduct .........................................................................................6
                 15                     1.         Mrs. Ferrari Witnesses Several Illegal and Unethical Acts on Behalf
                                                   of IMA Doctors ............................................................................................6
                 16
                                        2.         Mrs. Ferrari Reported the Illegal and Unethical Conduct She
                 17                                Witnessed .....................................................................................................8
                 18           D.        Defendants Discriminate Against Ms. Ferrari On the Basis Of Her Age ................9
                 19           E.        Defendants Take Adverse Employment Actions Against Mrs. Ferrari .................11
                 20           F.        Mrs. Ferrari Engages In “Protected Activity” Under FEHA By Opposing
                                        Defendants’ Age Discrimination ...........................................................................14
                 21
                              G.        Direct and Circumstantial Evidence Show That Mrs. Ferrari’s Termination
                 22                     Was Pretextual .......................................................................................................14
                 23           H.        Conditions Precedent to Filing Action ...................................................................15
                 24   V.      CAUSES OF ACTION ......................................................................................................16
                 25           FIRST CAUSE OF ACTION
                              (Unlawful Retaliation Under the Federal False Claims Act 31 U.S.C. § 3730(h)
                 26           (Against IMA, Dr. Beatty Ramsay, M.D., Dr. Timothy Offensend, M.D.,
                              Dr. Hema Shah, M.D., Dr. Hoa Le, M.D. and Dr. Anuradha Reddy, M.D.) .....................16
                 27

                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   i
                             Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 3 of 25


                  1             SECOND CAUSE OF ACTION
                                (Unlawful Retaliation for Whistleblowing Under the
                  2             California False Claims Act, Gov. Code, § 12653)
                                (Against IMA, Dr. Beatty Ramsay, M.D., Dr. Timothy Offensend, M.D.,
                  3             Dr. Hema Shah, M.D., Dr. Hoa Le, M.D. and Dr. Anuradha Reddy, M.D.)) ...................16
                  4             THIRD CAUSE OF ACTION
                                (Unlawful Discrimination on the Basis of Age
                  5             in Violation of Cal. Gov. Code § 12940(a))
                                (Against All Defendants) ...................................................................................................18
                  6
                                FOURTH CAUSE OF ACTION
                  7             (Unlawful Retaliation for Engaging in Protected Activity
                                In Violation of Cal. Gov. Code § 12940(h))
                  8             (Against All Defendants) ...................................................................................................18
                  9             FIFTH CAUSE OF ACTION
                                (Unlawful Retaliation for Whistleblowing
                 10             In Violation of Cal. Lab. Code § 1102.5)
                                (Against All Defendants) ...................................................................................................19
                 11
                                SIXTH CAUSE OF ACTION
                 12             (Wrongful Termination in Violation of Public Policy)
                                (Against All Defendants) ...................................................................................................20
                 13
                      PRAYER FOR RELIEF ................................................................................................................21
                 14
                      REQUEST FOR JURY TRIAL .....................................................................................................22
                 15

                 16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  ii
                              Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 4 of 25


                  1            Plaintiff Noni Ferrari (“Mrs. Ferrari”) by her undersigned counsel, hereby complains
                  2   against Defendants Internal Medicine Associates of San Mateo, a Medical Group, Inc. (“IMA” or
                  3   “the Practice”) Dr. Beatty Ramsay, M.D., Dr. Timothy Offensend, M.D., Dr. Hema Shah, M.D.,
                  4   Dr. Hoa Le, M.D., Dr. Anuradha Reddy, M.D., and Judy Madrigal & Associates, Inc., d/b/a JMA
                  5   Human Resources Management (“JMA,” collectively, “Defendants”) and Does 1-20, and alleges
                  6   as follows:
                  7                                           I. INTRODUCTION
                  8            1.    Mrs. Ferrari devoted 17 years of her working life to Internal Medicine Associates,
                  9   a medical practice in San Mateo. She began handling medical billing, and was rewarded with two
                 10   promotions, ultimately holding the Office Manager title.          Mrs. Ferrari’s efforts towards
                 11   organizing the office, supervising staff, and establishing compliance were instrumental to
                 12   maintaining IMA’s smooth office operations. Throughout her tenure at IMA, Mrs. Ferrari was
                 13   recognized as an excellent employee, receiving promotions and positive performance evaluations.
                 14            2.    Mrs. Ferrari, at age 59, enjoyed serving IMA’s doctors and patients and planned to
                 15   do so until she retired. But she also took seriously the responsibilities she had been given for
                 16   compliance with various medical guidelines and laws, such as under Medicare and Medi-Cal—
                 17   two government-sponsored medical programs.           Upon learning of several IMA doctors’
                 18   widespread billing fraud in relation to these government-sponsored medical programs, she relayed
                 19   her concerns to the Practice’s senior managing doctors and implored them to change their billing
                 20   practices. But the fraudulent conduct was highly profitable for IMA, so rather than correct the
                 21   fraud, Defendants terminated Mrs. Ferrari.     As alleged herein, Mrs. Ferrari was discharged
                 22   because she was a whistleblower: she was one of the only employees who had personal
                 23   knowledge of the widespread nature of Defendants’ practices, and how far back in time they
                 24   went.     Uncoincidentally, Mrs. Ferrari was also IMA’s oldest employee, and Defendants’
                 25   termination of her was also substantially motivated by her age.
                 26            3.    In her entire employment tenure at IMA, Mrs. Ferrari never received anything but
                 27   positive feedback. There is simply no other plausible explanation for her termination other than
                 28   the unlawful reasons as set forth herein.
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   1
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 5 of 25


                  1

                  2                                    II. JURISDICTION AND VENUE
                  3          4.      This Court has jurisdiction over this action pursuant to 31 U.S.C. § 3730(h)(2),
                  4   which allows for jurisdiction to be conferred on this Court for actions brought under 31 U.S.C.
                  5   § 3730(h).
                  6          5.      Venue is proper in this district pursuant to 31 U.S.C. section 3732(a), as
                  7   Defendants can be found, and transact business in San Mateo, California, located in this district.
                  8                                             III. THE PARTIES
                  9   A.     Plaintiff
                 10          6.      Plaintiff Joanne (“Noni”) Ferrari is a natural person who is, and at all times
                 11   mentioned in this complaint lives in San Mateo County, in the State of California.
                 12          7.      Mrs. Ferrari has lived in San Mateo County for over three decades, for 33 years in
                 13   San Carlos, and in the same home for 27 years. She purchased her home in 1986 with her
                 14   husband Tom after the two were married, and has two children and two grandchildren, aged three
                 15   and a half and nine months respectively, who also live close to her.
                 16   B.     Defendants
                 17          8.      Plaintiff is informed and believes, and thereon alleges, that Defendant IMA is, and
                 18   at all times relevant in this complaint was, a California medical practice with its principal place of
                 19   business and headquarters in San Mateo, California.
                 20          9.      Plaintiff is informed and believes, and thereon alleges, that Defendant JMA is, and
                 21   at all times relevant in this complaint was, a San Mateo, California domestic stock corporation
                 22   registered to do business in California with its principal place of business and headquarters in San
                 23   Mateo, California. JMA touts itself as providing “comprehensive, personalized HR” functions to
                 24   small and medium sized businesses, such as payroll, benefits, recruiting, and compliance. On
                 25   information and belief, IMA hired JMA in or about 2005 to fulfill its human resources needs.
                 26   Defendant JMA is a joint employer of Mrs. Ferrari, along with Defendant IMA.
                 27          10.     Plaintiff is informed and believes, and thereon alleges, that Defendants Dr. Beatty
                 28   Ramsay, M.D., Dr. Timothy Offensend, M.D., Dr. Hema Shah, M.D., Dr. Hoa Le, M.D., and Dr.
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   2
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 6 of 25


                  1   Anuradha Reddy, M.D. are currently practicing medicine at IMA. At all times relevant in this
                  2   complaint, these individuals resided in San Mateo County, California. At all times relevant in this
                  3   complaint, these individuals were serving as agents, representatives, employees, and/or joint
                  4   venturers with IMA and/or JMA.
                  5          11.     Drs. Offensend, Ramsay, Shah, and Le are also owners of the practice and hold
                  6   executive roles: Dr. Shah is the Chief Financial Officer, Dr. Le is the Chief Executive Officer, and
                  7   Drs. Ramsay and Offensend are both Secretaries.
                  8          12.     JMA and IMA both had the right to exercise certain powers of control over Mrs.
                  9   Ferrari and were her joint employers.
                 10          13.     IMA was Mrs. Ferrari’s employer. Mrs. Ferrari throughout her employment was
                 11   under the control of IMA. Upon Mrs. Ferrari’s hiring, until she was terminated, IMA controlled
                 12   Mrs. Ferrari’s wages, hours, and working conditions. IMA supervised the performance of Mrs.
                 13   Ferrari’s day-to-day employment duties and exercised the same control over all employees
                 14   working at IMA with Mrs. Ferrari. IMA evaluated Mrs. Ferrari’s performance and issued her
                 15   performance reviews, and held the authority to discipline, hire and fire her, and to alter the terms
                 16   and conditions of her employment.
                 17          14.     JMA was also Mrs. Ferrari’s employer. For every pay period beginning when
                 18   JMA was retained by IMA, JMA issued each of Mrs. Ferrari’s paychecks, and controlled the
                 19   payroll and maintenance of employee records for IMA. JMA held the human resources function
                 20   for all employees working at IMA. JMA also had control over the terms and conditions of Mrs.
                 21   Ferrari’s employment, either as an agent of, or independent from IMA, and communicated the
                 22   adverse action taken against Mrs. Ferrari to her. JMA with IMA jointly held the power to alter
                 23   the terms and conditions of Mrs. Ferrari’s employment, which they did.
                 24   C.     Other Defendants
                 25          15.     The true names and capacities, whether individual, corporate, associate or
                 26   otherwise of the Defendants DOES 1 through DOES 20, inclusive, are unknown to Plaintiff who
                 27   therefore sues said Defendants by such fictitious names pursuant to Code of Civil Procedure §
                 28   474; Plaintiff further alleges that each of said fictitious Defendants is in some manner responsible
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   3
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 7 of 25


                  1   for the acts and occurrences hereinafter set forth. Plaintiff will amend this Complaint to show
                  2   their true names and capacities when the same are ascertained, as well as the manner in which
                  3   each fictitious Defendant is responsible.
                  4   D.     Agency And Concert Of Action
                  5          16.     At all times herein mentioned, Defendants, and each of them, hereinabove, were
                  6   the agents, servants, employees, partners, aiders and abettors, co-conspirators, and/or joint
                  7   venturers of each of the other Defendants named herein and were at all times operating and acting
                  8   within the purpose and scope of said agency, service, employment, partnership, enterprise,
                  9   conspiracy, and/or joint venture, and each Defendant has ratified and approved the acts of each of
                 10   the remaining Defendants. Each of the Defendants aided and abetted, encouraged, and rendered
                 11   substantial assistance to the other Defendants in breaching their obligations to Plaintiff, as alleged
                 12   herein. In taking action to aid and abet and substantially assist the commission of these wrongful
                 13   acts and other wrongdoings complained of, as alleged herein, each of the Defendants acted with
                 14   an awareness of his/her/its primary wrongdoing and realized that his/her/its conduct would
                 15   substantially assist the accomplishment of the wrongful conduct, wrongful goals, and
                 16   wrongdoing.
                 17                                     IV. FACTUAL BACKGROUND
                 18   A.     Mrs. Ferrari Was Convinced to Manage IMA’s Office, And Thrived In Her
                             Seventeen Years Of Employment
                 19

                 20          17.     In or about October 2001, Mrs. Ferrari joined IMA for the exclusive purpose of
                 21   handling IMA’s medical billing. Initially, the schedule Mrs. Ferrari was expected to, and did
                 22   keep, was Monday to Friday, five days a week, from 9:00am - 3:00pm. At that time, Dr. Beatty
                 23   Ramsay was IMA’s Managing Physician.
                 24          18.     Less than a year into her employment, Dr. Ramsay recognized Mrs. Ferrari’s talent
                 25   and meticulous attention to detail, and promoted her to a Billing Manager employee in May 2002.
                 26   IMA paid Mrs. Ferrari monthly performance bonuses for her excellent work, which was
                 27   documented in several positive performance reviews. Dr. Ramsay regularly asked for Mrs.
                 28   Ferrari’s advice on management questions, such as hiring and personnel matters.
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   4
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 8 of 25


                  1          19.     Due in part to her high-level work, Dr. Ramsay repeatedly asked Mrs. Ferrari to
                  2   take on the role of Office Manager for the entire Practice. At first she resisted, as the role
                  3   required overseeing 13 employees and five doctors, and was significantly more responsibility than
                  4   her prior position.
                  5          20.     But Dr. Ramsay persevered, and in 2003, approximately two years into her
                  6   employment, Mrs. Ferrari accepted the Office Manager role at IMA.
                  7          21.     In her new role, Mrs. Ferrari oversaw office logistics, trained and supervised office
                  8   staff, and maintained compliance with proper medical billing and reporting to Medicare, Medi-
                  9   Cal, and third-party insurers to satisfy various disclosure requirements. She was charged with
                 10   handling all of the doctors’ individual medical Board compliance and oversaw correspondence for
                 11   hospital and insurance contracts. Her role was critical to securing revenue for the Practice.
                 12          22.     IMA and Mrs. Ferrari agreed when she accepted the Office Manager position in
                 13   2003 that her work schedule would run 8:30am to 4:00pm, Monday through Friday, with every
                 14   other Friday off. Later, in approximately 2005, IMA and Mrs. Ferrari negotiated and agreed she
                 15   would take every Friday off, but only conditioned on her declining the salary increase being
                 16   offered at that time, which she did. Mrs. Ferrari worked this same schedule, with five weeks of
                 17   vacation time, and ten days of sick leave, for close to 14 years.
                 18   B.     Mrs. Ferrari Received Regular Commendations For Excellent Performance
                 19          23.     Mrs. Ferrari’s performance was clearly satisfactory to IMA: she has received
                 20   performance bonuses, pay increases, positive feedback and numerous commendations during her
                 21   time at IMA.
                 22          24.     In fact, Mrs. Ferrari excelled in her profession right until the weeks and months
                 23   before her termination.    In approximately 2018, the Practice chose to install a new billing
                 24   software program called EPIC. Mrs. Ferrari was responsible for facilitating the transition from
                 25   IMA’s then-current software, which housed in part the confidential and private health information
                 26   of its patients, onto the EPIC system. Customarily, transitions such as these can be burdensome
                 27   and costly for medical practices due to the productivity time lost in the transition between
                 28   software programs.
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   5
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 9 of 25


                  1          25.     Mrs. Ferrari worked with each staff member, and all the doctors, to ensure that the
                  2   transition between software programs was as seamless as possible. And she succeeded: IMA lost
                  3   almost no revenue as a result of the switch.
                  4          26.     Mrs. Ferrari, right up to her termination, received accolades from the doctors and
                  5   the staff she oversaw. In over 17 years of service, she has never received discipline for poor or
                  6   unsatisfactory performance.
                  7   C.     Mrs. Ferrari Witnesses IMA’s Unlawful Practices and Engages in Whistleblowing
                             Conduct
                  8
                             1.      Mrs. Ferrari Witnesses Several Illegal and Unethical Acts on Behalf of IMA
                  9                  Doctors
                 10          27.     During her time at IMA, Mrs. Ferrari observed several practices by physicians that
                 11   appeared to violate the law and be unethical.
                 12          28.     Patients trust IMA’s doctors to provide medically necessary, cost-effective, quality
                 13   care and IMA exerts significant influence over both the services its patients receive, and the
                 14   documentation describing those services. Mrs. Ferrari’s responsibility for ensuring the Practice
                 15   was compliant with Medicare and Medi-Cal reporting guidelines led her to discover a number of
                 16   errors and omissions in patient files.
                 17          29.     IMA contracted with Medicare to treat hundreds of patients over the course of
                 18   Mrs. Ferrari’s employment. IMA also accepted patients to received Medi-Cal funds. Mrs. Ferrari
                 19   witnessed a widespread practice of overbilling both Medicare and Medi-Cal, and other private
                 20   insurance carriers, each of which carry strict requirements governing claims submitted for
                 21   reimbursement, and documenting patient records.
                 22          30.     For example, per Medicare guidelines, each minute spent treating patients must be
                 23   appropriately coded in each bill submitted to Medicare, and properly documented in that patient’s
                 24   clinical file. Billing either Medicare, Medi-Cal, or third-party insurance providers for medically
                 25   unnecessary services, for services not provided, or separately for services already included in a
                 26   global fee, are improper and otherwise illegal, in violation of these agencies’ strict regulations.
                 27          31.     Mrs. Ferrari regularly witnessed IMA’s doctors billing Medicare for treatments
                 28   that were not actually performed per Medicare, Medi-Cal, and insurance provider billing
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   6
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 10 of 25


                  1   guidelines. Bills submitted to Medicare were incorrectly documented in patients’ records, and
                  2   time spent by doctors performing services under certain billing CPT 1 codes did not match bills
                  3   submitted to Medicare.        Sometimes, IMA billed Medicare and Medi-Cal for services never
                  4   rendered at all.
                  5           32.        For example, IMA would have patients complete pre-physical questionnaire forms,
                  6   meant to screen for depression. IMA would then bill Medicare for time spent reviewing those
                  7   forms with patients but would never actually conduct such a review. IMA doctors would sign off
                  8   on these charges as though these services were performed for a particular amount of time, when
                  9   they were not, or were performed for less time.
                 10           33.        IMA doctors also failed to properly maintain patient records, in violation of
                 11   Medicare guidelines, which mandate that physicians must properly record in patient charts the
                 12   particular services they have provided, and the time spent providing those services, if they are
                 13   also billing Medicare for it.
                 14           34.        For example, some of IMA’s patients were also being cared for by nurses who
                 15   travel to those patients’ homes. Nurses making such home visits would provide certification
                 16   forms to IMA doctors accounting for the services provided and time spent. IMA doctors would
                 17   then approve and sign-off on these forms, and bills would be submitted to Medicare
                 18   corresponding to the time spent by the doctors to review and approve them. IMA doctors would
                 19   bill Medicare under a CPT Code G0181, a Care Plan Oversight Charge, but would never enter the
                 20   corresponding note pertaining to the charge into the patient’s medical record, in violation of
                 21   Medicare guidelines.
                 22           35.        IMA also unnecessarily increased the number and frequency of patient visits to
                 23   inflate their Medicare reimbursements. For example, Dr. Anuradha Reddy regularly required
                 24   patients to return for another appointment after addressing their illnesses, for the sole purpose of
                 25

                 26
                      1
                        A “CPT” code, or “Current Procedural Terminology,” is a medical code used to report medical,
                      surgical, and diagnostic procedures and services to entities such as health insurance companies
                 27   and accreditation organizations. Medical practices use CPT codes to categorize the care provided
                      to patients, and the codes are submitted to insurance and governmental agencies such as
                 28   Medicare, for reimbursement.

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   7
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 11 of 25


                  1   billing another visit. Or, after sending patients for lab work, Dr. Reddy forced them to make
                  2   seriatim appointments to “review their lab results,” or for simple prescriptions. One patient
                  3   visited Dr. Reddy seeking treatment for a common cold and fever, but rather than write a
                  4   straightforward prescription that day, she made the patients return for another appointment so she
                  5   could bill separately for those appointments.
                  6          36.     Dr. Reddy and other IMA doctors instructed staff to fraudulently schedule and bill
                  7   patients receiving normal physicals for “office visits,” which were reimbursable, rather than
                  8   “physical exams,” which were not. She also directed staff to schedule separate appointments,
                  9   inform the affected patients, and bill the paying entity separately, for each patient visit, in
                 10   accordance with her demands. Aside from extensive patient dissatisfaction, such practices did not
                 11   adhere to Medicare and insurance regulatory coding guidelines.
                 12          37.     Other times, IMA doctors would add “extra charges” to patient records, and bill
                 13   Medicare and/or Medical for these charges, without having conducted the care or services
                 14   corresponding to the charges billed.
                 15          38.     IMA also accepted patients who received Medi-Cal coverage, and Medi-Cal
                 16   guidelines mandate similarly strict reimbursement and recording rules as described above. Mrs.
                 17   Ferrari also observed IMA doctors employing the same and other unethical practices when
                 18   seeking reimbursement from Medi-Cal for these patients, as described above.
                 19          2.      Mrs. Ferrari Reported the Illegal and Unethical Conduct She Witnessed
                 20          39.     Patients regularly complained to staff about the foregoing practices, sometimes
                 21   because they were frustrated with being repeatedly forced to return for what appeared to be
                 22   superfluous office visits, or because they noticed services included on their bills that were not
                 23   provided to them. In turn, the staff complained to Mrs. Ferrari.
                 24          40.     Mrs. Ferrari frequently reported these instances, beginning as early as 2015 to
                 25   Dr.’s Ramsay, Shah, Offensend and Le, and later Managing Physician Dr. Hema Shah, all of
                 26   whom had authority to correct these violations.
                 27

                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   8
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 12 of 25


                  1          41.     Mrs. Ferrari explained to these doctors that the above billing practices were
                  2   contrary to Medicare and Medi-Cal guidelines and needed to be remedied. Mrs. Ferrari asked
                  3   them to take corrective action to stop their practices or investigate further.
                  4          42.     And her complaints were frequent: Mrs. Ferrari reported them during weekly
                  5   meetings, where the executive team doctors met to discuss various issues in the Practice with Mrs.
                  6   Ferrari to include her feedback on these matters.
                  7          43.     IMA did not investigate the concerns Mrs. Ferrari raised, and took no action at all
                  8   to remedy their illegal conduct. Instead, IMA continued to employ doctors it knew were violating
                  9   these regulations, which were very profitable for IMA at the federal and state government’s
                 10   expense.
                 11          44.     When Dr. Le and Dr. Shah learned of the violations involving Dr. Reddy, rather
                 12   than remedy the problem, which resulted in significant additional revenue to their practice, Le and
                 13   Shah instead instructed front desk staff to wall off their own patients from Dr. Reddy. Staff were
                 14   specifically told not to schedule Le or Shah’s patients for appointments with Dr. Reddy, because
                 15   they knew of her widespread over-billing, leading to great patient dissatisfaction.
                 16          45.     Mrs. Ferrari witnessed thousands of instances of false claims for reimbursement
                 17   being submitted to the state and federal government, and insurance providers on behalf of IMA’s
                 18   patients. When she reported these violations to Dr.’s Ramsay, Shah, Offensend and Le, these
                 19   doctors either rebuffed or otherwise ignored Mrs. Ferrari’s reports.
                 20          46.     And when it became clear that Mrs. Ferrari was unrelenting in her resolve to
                 21   achieve billing compliance, Defendants terminated her to stifle her opposition to their illegal
                 22   billing practices and to end her whistleblowing.
                 23   D.     Defendants Discriminate Against Ms. Ferrari On the Basis Of Her Age
                 24          47.     In addition to the foregoing, Defendants discriminated against Mrs. Ferrari on the
                 25   basis of her age. Mrs. Ferrari was age 59 at the time of her termination, and on information and
                 26   belief was the oldest employee on staff.
                 27          48.     In the final months before terminating her employment, Defendants regularly made
                 28   discriminatory comments to Mrs. Ferrari about her age and expected retirement.
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                   9
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 13 of 25


                  1          49.     For example, in November 2018, Dr. Shah and Mrs. Ferrari were working with a
                  2   recently acquired software to store IMA’s patient medical information. While training themselves
                  3   on various aspects of that software, Dr. Shah said to Mrs. Ferrari, “doesn’t this just make you
                  4   want to retire?” Surprised, Mrs. Ferrari replied that no, she had no plans to do so, and in fact she
                  5   was enjoying the challenge of learning the new system. She further explained her plan to work at
                  6   least two or three more years before even considering retirement. This exchange was made
                  7   approximately a month before her termination.
                  8          50.     JMA also repeatedly made discriminatory age-related comments to Ms. Ferrari. In
                  9   December 2018, in retaliation for the reasons set forth herein, JMA forced Ms. Ferrari to either
                 10   accept drastically less favorable employment conditions or resign. See Section IV(E), infra. In
                 11   making this “proposal,” JMA Partner and Director of Human Resources, Kathy Kennady told
                 12   Mrs. Ferrari that her brother, who was close in age to Mrs. Ferrari, worked for a company for
                 13   many years and was terminated right before he wanted to retire. His inability to find a job “due to
                 14   his advanced age,” caused him great hardship, cautioned Kennady, because he was not ready to
                 15   stop working. Kennady warned Mrs. Ferrari sharply: if she was not careful, this could happen to
                 16   her as well. Finding a new job at “her age,” according to Kennady, would be extremely difficult
                 17   and burdensome.
                 18          51.     In October 2018, Mrs. Ferrari shared off-hand with IMA that her husband Tom
                 19   anticipated retiring in the near future. On December 8, 2019, Tom did retire, a fact Defendants
                 20   learned at that time.
                 21          52.     Tom’s retirement caused a series of additional age-related comments directed to
                 22   Mrs. Ferrari: IMA doctors repeatedly asked her when she would join her husband in retirement,
                 23   pressing her for a response. Mrs. Ferrari always responded she was not ready to retire and was
                 24   enjoying her role in the Practice.     But Tom’s retirement triggered Defendants’ aggressive
                 25   imposition of adverse employment actions on her.
                 26          53.     Within weeks of the above discussions and of her husband retiring, Defendants
                 27   terminated and replaced her with a younger, far less experienced employee. Mrs. Ferrari’s age
                 28   was a substantial motivating factor behind Defendants’ decision to terminate her.
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  10
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 14 of 25


                  1   E.     Defendants Take Adverse Employment Actions Against Mrs. Ferrari
                  2          54.     After Mrs. Ferrari’s consistent complaints about IMA’s improper billing practices,
                  3   and as a result of her age, Defendants set forth on a joint campaign to force Mrs. Ferrari out of the
                  4   Practice.
                  5          55.     Defendants’ first efforts to oust Mrs. Ferrari began in or around November 2018,
                  6   when they explained that her vacation time, which had accumulated to 509 hours, was excessive
                  7   and needed to be reduced.2 This accumulation was unintentional on Mrs. Ferrari’s part, but
                  8   occurred because taking vacation days was a challenge due to her responsibilities and dedication
                  9   to maintaining smooth office operations at the Practice. She explained this to Defendants and
                 10   agreed to reduce her hours in the manner preferred by the Practice.
                 11          56.     Defendants sought to partially pay Mrs. Ferrari to compensate her accumulated
                 12   vacation time and asked her to take vacation in the near future to reduce her hourly balance, an
                 13   arrangement that Mrs. Ferrari accepted.
                 14          57.     Then, in early December 2018, Drs. Le, Shah, and Ramsay called Mrs. Ferrari into
                 15   a meeting with her and the other doctors. In that meeting, the doctors asked her to increase the
                 16   hours she would be expected to work, while keeping her rate of pay the same. When asked why
                 17   the doctors were proposing such a change, the doctors vaguely cited “business decisions” but
                 18   gave no substantive explanation.
                 19          58.     Mrs. Ferrari said she was amenable to a compromise, but at that time her daughter
                 20   was pregnant with Mrs. Ferrari’s second grandchild, and she preferred to keep her schedule the
                 21   same so she could maintain her babysitting commitment to her 3-year old grandson every Friday.
                 22   The doctors accepted that response in that meeting.
                 23          59.     On information and belief, Kathy Kennady of JMA then met with Dr. Shah, Dr.
                 24   Ramsay, and Dr. Le, to “discuss” Mrs. Ferrari’s employment without her present. Kennady
                 25

                 26
                      2
                         Despite being on notice of Mrs. Ferrari’s accumulating vacation hours for many months,
                      Defendants only raised it with her in close temporal proximity to her protected activity, as alleged
                 27   herein. For example, as of December 2017 Mrs. Ferrari had 583.25 vacation hours and in 2014,
                      she had 402.48 hours. Prior to November 2018, Mrs. Ferrari’s vacation time had never been put
                 28   at issue in her 17 years of employment.

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  11
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 15 of 25


                  1   contacted Mrs. Ferrari a few days later to say: “I want you to come by the office to talk in detail
                  2   about what the doctors want to do.” When the two women met, Kennady told her the IMA
                  3   doctors sought to change the conditions of her employment drastically – these changes included
                  4   her schedule, pay, and benefits. Kennady followed up via email on December 6, 2018, falsely
                  5   stating Mrs. Ferrari had now “agreed” to new employment terms as set forth therein, to which
                  6   Mrs. Ferrari had not in fact agreed. Kennady’s email purported to decrease her salary, award her
                  7   less vacation time, and cut her annual sick time accrual in half.
                  8          60.     From there, the following communication occurred:
                  9                  a. On December 6 via email, Kennady stated that IMA “recommends” paying out
                                        395 hours of Mrs. Ferrari’s vacation time; paying her and having her work 32
                 10                     hours a week with no work on Fridays; decreasing her “salaried rate”; forcing
                                        her to take lunch breaks; prohibiting her from working overtime without
                 11                     permission and requiring that she punch in; setting her vacation and sick day
                                        accrual at 16 and 5 days per year respectively; and setting her schedule as
                 12                     Monday-Thursday “until 5pm.” Kennady also told Mrs. Ferrari that if she
                                        works more hours, she will not be paid for that time. Mrs. Ferrari and
                 13                     Kennady spoke in person about this arrangement, where Mrs. Ferrari asked
                                        questions about the impact of the proposed terms on her employment.
                 14
                                     b. Kennady purportedly then reported back to the IMA doctors.
                 15
                                     c. On December 12, Kennady wrote in an email that Mrs. Ferrari “agreed” to
                 16                     work: 35 hours per week with no change in pay but increased hours; vacation
                                        and sick accrual of 18 and 6 days respectively; and a new “expectation” that
                 17                     she work additional hours when “emergent situations arise.”
                 18                  d. Mrs. Ferrari, seeking clarity for what was already a dizzying round of
                                        communications, asked what “emergent” meant in this context. Kennady
                 19                     responded on December 13 stating among other things: “I can’t specifically
                                        define emergent.”
                 20
                                     e. After this pattern continued for another five days, Mrs. Ferrari met with all the
                 21                     doctors, and Kennady. As follow up, she asked the doctors to resolve her fate,
                                        saying “I’ve looked over all [the doctor’s] requests of me, and have conceded
                 22                     to every one of them…[T]his whole situation has been extremely stressful to
                                        me . . .” Kennady responded, asking to meet with Mrs. Ferrari, and the doctors
                 23                     the following day.
                 24                  f. Kennady wrote Mrs. Ferrari on December 19, 2019, stating: “The Practice has
                                        decided” to change Mrs. Ferrari’s schedule to work additional hours for less
                 25                     pay, vacation time, and sick leave, and:
                 26                      We will need your commitment and agreement regarding the above-
                                         mentioned items by signing and returning this letter to me no later than
                 27                      5:00pm on Friday, December 21. If you choose not to continue your
                                         employment on these terms, which is your right of course, we will
                 28                      consider that you have resigned your employment with JMA assigned
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  12
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 16 of 25


                  1                      to work at [IMA] effective at the close of business on December 31,
                                         2018.
                  2

                  3          61.     Mrs. Ferrari, unrepresented by counsel, and confused by the threat of losing the job

                  4   she had worked and loved for 17 years, was greatly distressed to receive this email. Mrs. Ferrari

                  5   was also physically ill at the time, for which she sought medical treatment.

                  6          62.     Mrs. Ferrari immediately emailed Defendants stating she was very ill, would

                  7   regretfully need the next day off work, and asked for an extension on Defendants’ response

                  8   deadline, as she found great difficulty absorbing what was being asked of her in only two days.

                  9          63.     On December 20, 2019, JMA responded: “tomorrow’s date will not be extended.”

                 10   Mrs. Ferrari forwarded her doctor’s note attesting to her illness, which recommended she take

                 11   four days off. Kennady responded: “I received the letter from your doctor…the deadline to

                 12   respond to the terms of the letter is still tomorrow.”

                 13          64.     Mrs. Ferrari, overwhelmed at the thought of losing her job, contacted counsel for

                 14   help. On December 21, Mrs. Ferrari’s attorney emailed Defendants asking for additional time to

                 15   respond in light of the Christmas holidays and as a professional courtesy. Kennady did not

                 16   respond, but emailed Mrs. Ferrari directly that “we didn’t hear from you and . . . took no response

                 17   to be a decision that you did not accept the schedule. Therefore, we are moving forward with

                 18   pay[ing] you through the end of the year including all accrued unused vacation time.”

                 19          65.     Ms. Ferrari’s counsel emailed Kennady again the next day, explaining she did not

                 20   wish to voluntarily resign. In a letter dated January 3, 2019 sent directly to Mrs. Ferrari, Kennady

                 21   stated: “This letter confirms you have not committed to the full-day, 4-day workweek as of this

                 22   date, and you have therefore confirmed your resignation.”

                 23          66.     The “final” terms imposed by JMA would have the cumulative effect of reducing

                 24   Mrs. Ferrari’s pay by $10,388.88 annually, deducting two weeks of vacation time per year, and

                 25   requiring that she work additional hours than the schedule she had held for over a decade.

                 26          67.     And throughout these meetings and correspondence, Defendants made consistent,

                 27   discriminatory comments about Mrs. Ferrari’s age. Mrs. Ferrari was undeniably in a lesser

                 28   bargaining position throughout these conversations.

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  13
                             Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 17 of 25


                  1           68.    But these proposed terms were nothing more than pretext: to rid themselves of Ms.
                  2   Ferrari due to her age and whistleblowing conduct. Defendants’ rejection of Ms. Ferrari and her
                  3   counsel’s good faith requests for additional time is further evidence of the intimidating, adverse,
                  4   and pretextual nature of the termination.
                  5   F.      Mrs. Ferrari Engages In “Protected Activity” Under FEHA By Opposing
                              Defendants’ Age Discrimination
                  6

                  7           69.    In the months leading up to her eventual termination, Mrs. Ferrari told IMA
                  8   doctors and employees on several occasions that she was being unfairly targeted because of her
                  9   age.
                 10           70.    For example, Mrs. Ferrari told Kennady, as IMA’s Human Resources
                 11   representative, that she felt targeted due to her age, since Defendants’ proposed changes to her
                 12   employment were directed only at her, IMA’s oldest employee.              IMA’s unwillingness to
                 13   specifically explain its adverse changes, and the discriminatory comments made by Defendants as
                 14   alleged herein, contributed to Mrs. Ferrari’s embarrassment at being singled out for her age.
                 15           71.    Mrs. Ferrari shared, orally and in writing with Defendants that this series of events
                 16   was enormously stressful for her.
                 17           72.    Kennady’s response was decidedly one-sided: in her own words, her aim was for
                 18   Mrs. Ferrari to either accept the doctors’ imposed conditions or depart the Practice. Kennady had
                 19   no interest in appropriately handling Mrs. Ferrari’s complaints, and Mrs. Ferrari’s opposition to
                 20   Defendants’ discriminatory conduct substantially motivated their termination of her.
                 21   G.      Direct and Circumstantial Evidence Show That Mrs. Ferrari’s Termination Was
                              Pretextual
                 22

                 23           73.    Defendants vaguely cited “business” reasons for the changes to Mrs. Ferrari’s
                 24   employment, such as reducing expenses or requiring longer periods of front-desk coverage. But
                 25   both direct and circumstantial evidence demonstrate that this purported reason was mere pretext
                 26   for an unlawful termination.
                 27           74.    For example, in August 2018, approximately four months before taking adverse
                 28   employment action against Mrs. Ferrari, IMA created and funded two Supervisor desk positions,
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  14
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 18 of 25


                  1   giving them a $3.00 per hour raise, in apparent contradiction of Defendants’ assertion that it
                  2   sought to change Mrs. Ferrari’s employment terms to cut costs.
                  3             75.   On information and belief, Defendants did not make adverse changes to any other
                  4   employees’ terms of employment. Mrs. Ferrari was singled out and adversely impacted, despite
                  5   17 years of positive reinforcement. Mrs. Ferrari never received any poor performance evaluations
                  6   and had never been placed on a “Performance Improvement Plan” (“PIP”). And she appeared to
                  7   have exceeded the performance expectations set for her.
                  8             76.   And many of Defendants’ desired changes to Mrs. Ferrari’s employment directly
                  9   contradicted IMA’s own employment policies. For example, IMA’s Employment Handbook
                 10   which purportedly governs all employees, states that after eleven years of service, an employee
                 11   will accrue four weeks of paid vacation per year (20 days), while Defendants only sought to give
                 12   Ms. Ferrari fifteen days.3
                 13             77.   Mrs. Ferrari’s age, whistleblowing conduct, and protected activity under FEHA
                 14   took place in extremely close temporal proximity to her termination. She met with doctors to
                 15   complain about their medical billing fraud within days and weeks of Defendants’ adverse action
                 16   against her. Defendants’ proposed changes to Mrs. Ferrari’s employment also occurred with
                 17   striking temporal proximity to both her husband Tom’s retirement.
                 18   H.        Conditions Precedent to Filing Action
                 19             78.   Mrs. Ferrari has complied with all required conditions precedent prior to filing this
                 20   action.
                 21             79.   Mrs. Ferrari has complied with any and all pre-lawsuit filing requirements,
                 22   including, but not limited to, receiving a right to sue letter from the Department of Fair Housing
                 23   and Employment (“DFEH”) and the Equal Employment Opportunity Commission (“EEOC”) for
                 24   the claims covered herein.
                 25   //
                 26   //
                 27   3
                        On information and belief, IMA’s Employment Handbook was drafted, and the policies therein
                 28   created, at JMA’s recommendation and counsel.

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  15
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 19 of 25


                  1                                     V.     CAUSES OF ACTION
                  2                                 FIRST CAUSE OF ACTION
                             (Unlawful Retaliation Under the Federal False Claims Act 31 U.S.C. § 3730(h)
                  3             (Against IMA, Dr. Beatty Ramsay, M.D., Dr. Timothy Offensend, M.D.,
                               Dr. Hema Shah, M.D., Dr. Hoa Le, M.D. and Dr. Anuradha Reddy, M.D.)
                  4

                  5          80.     Plaintiff incorporates herein by reference each and every allegation in this
                  6   complaint as though fully set forth herein.
                  7          81.     IMA is covered by this retaliatory discharge statute, 31 U.S.C. § 3730(h), because
                  8   it seeks reimbursement from the government for providing services to patients covered by
                  9   Medicare.
                 10          82.     Mrs. Ferrari made numerous reports to Defendants about their improper, and
                 11   illegal billing practices, as explained herein. Specifically, by way of example only, Mrs. Ferrari
                 12   reported Defendants’ billing for medically unnecessary services or for services not actually
                 13   performed; and Defendants’ failure to properly maintain its patients’ files.
                 14          83.     As a cause of her reporting, investigating, complaining of, and attempting to stop
                 15   the fraudulent conduct of IMA, Mrs. Ferrari was discharged by Defendant because of the lawful
                 16   protected conduct and acts done in furtherance of an action under 31 U.S.C. § 3730(h). Prior to
                 17   her discharge, Defendants took adverse employment action against her and sought to adversely
                 18   impact the terms and conditions of her employment.
                 19          84.     Mrs. Ferrari has suffered damages, including, but not limited to, loss of salary,
                 20   commissions, annual merit increases, benefits, and other valuable employee benefits.
                 21                                SECOND CAUSE OF ACTION
                                          (Unlawful Retaliation for Whistleblowing Under the
                 22                        California False Claims Act, Gov. Code, § 12653)
                                (Against IMA, Dr. Beatty Ramsay, M.D., Dr. Timothy Offensend, M.D.,
                 23            Dr. Hema Shah, M.D., Dr. Hoa Le, M.D. and Dr. Anuradha Reddy, M.D.))
                 24          85.     Plaintiff incorporates herein by reference each and every allegation in this
                 25   complaint as though fully set forth herein.
                 26          86.     Defendants took adverse employment action against Plaintiff by dramatically
                 27   changing the terms and conditions of her employment and ultimately terminating her because she
                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  16
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 20 of 25


                  1   took actions to stop false claims by consistently reporting Defendants’ practice of submitting false
                  2   claims to Defendants’ executive team of doctors.
                  3          87.     Mrs. Ferrari was an employee of IMA’s within the meaning of the California False
                  4   Claims Act statutes. IMA accepted and treated patients receiving Medicare, Medi-Cal and other
                  5   government-sponsored health plans and submitted claims for reimbursement to Medicare and
                  6   Medi-Cal and other state or local agencies.
                  7          88.     Through Defendants’ practice of billing Medicare, Medi-Cal, and other state or
                  8   local agencies for medically unnecessary services; billing for services not actually performed; and
                  9   Defendants’ failure to properly maintain its patients’ files, it has defrauded the federal
                 10   government (Medicare false billing) and California (Medi-Cal) of money, property or services by
                 11   submitting false and/or fraudulent claims to the government for payment or approval.
                 12          89.     Mrs. Ferrari consistently reported to other doctors what she believed to be
                 13   fraudulently filed false claims.
                 14          90.     Mrs. Ferrari also retained legal counsel with the goal of stopping Defendants’
                 15   illegal behavior. When Defendants learned that she did so, they promptly terminated her. Each
                 16   of the foregoing acts taken by Mrs. Ferrari was in furtherance of stopping a false claim, and/or
                 17   bringing a false claim action.
                 18          91.     Mrs. Ferrari had reasonable suspicions of a false claim, and it was reasonably
                 19   possible for Mrs. Ferrari’s conduct to lead to a false claims action.
                 20          92.     Defendants terminated Mrs. Ferrari. Mrs. Ferrari’s acts in furtherance of stopping
                 21   a false claim, and/or bringing a false claim action were a substantial motivating reason for
                 22   Defendants’ decision to impose adverse employment action against her, and to terminate her.
                 23          93.     Mrs. Ferrari was harmed by Defendants’ choice to terminate her. She has suffered
                 24   damages, including, but not limited to, loss of salary, annual merit increases, benefits, and other
                 25   valuable employee benefits.
                 26          94.     Defendants’ conduct was a substantial factor in causing Mrs. Ferrari’s harm.
                 27   //
                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  17
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 21 of 25


                  1                                       THIRD CAUSE OF ACTION
                                                  (Unlawful Discrimination on the Basis of Age
                  2                                 in Violation of Cal. Gov. Code § 12940(a))
                                                             (Against All Defendants)
                  3

                  4              95.    Plaintiff incorporates herein by reference each and every allegation in this

                  5   complaint as though fully set forth herein.

                  6              96.    Cal. Gov. Code § 12940(a) makes it unlawful to discharge an employee on the

                  7   basis of age. At all relevant times, Defendants were Mrs. Ferrari’s employers under California’s

                  8   Fair Employment and Housing Act (“FEHA”).4

                  9              97.    Defendants tried to impose adverse changes to Ms. Ferrari’s employment by

                 10   setting retirement requirements, determining benefits or conditions of employment, and ultimately

                 11   terminating her.

                 12              98.    Mrs. Ferrari was 59 at the time of her termination, and during the entire time of her

                 13   employment with Defendants, she was over 40 years old.

                 14              99.    Mrs. Ferrari’s age was a substantial motivating reason for Defendants’ setting

                 15   retirement requirements, determining benefits or conditions of employment, and ultimately

                 16   terminating her.

                 17              100.   Mrs. Ferrari’s imposition of adverse employment actions and ultimate termination

                 18   caused her harm, and the Defendants’ conduct was a substantial factor in causing harm to Mrs.

                 19   Ferrari.

                 20              101.   On information and belief, no similar adverse employment actions were taken

                 21   against any other employee of IMA’s who were Mrs. Ferrari’s age.

                 22                                    FOURTH CAUSE OF ACTION
                                            (Unlawful Retaliation for Engaging in Protected Activity
                 23                               In Violation of Cal. Gov. Code § 12940(h))
                                                           (Against All Defendants)
                 24

                 25              102.   Plaintiff incorporates herein by reference each and every allegation in this

                 26   complaint as though fully set forth herein.

                 27   4
                       JMA was Mrs. Ferrari’s employer under FEHA from the time it was retained by IMA, in or
                 28   about 2005, until her termination.

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  18
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 22 of 25


                  1          103.    Cal. Gov. Code § 12940(h) makes it unlawful for an employer to discharge or
                  2   discriminate against any person who has complained or assisted in any proceeding or opposed
                  3   “forbidden practices,” of which age discrimination is one.
                  4          104.    Mrs. Ferrari complained several times to IMA and JMA about their discriminatory
                  5   conduct against her, which was substantially motivated by her age. For example, Mrs. Ferrari:
                  6                  a. Told IMA doctors on several occasions in the months leading up to her
                                        eventual termination that she felt their conduct against her constituted age
                  7                     discrimination;
                  8                  b. Reported concerns to Kennady, IMA’s Human Resources representative, that
                                        she felt unfairly targeted due to her age, and as the eldest person on staff; and
                  9
                                     c. Shared with Defendants orally and in writing, that she believed the series of
                 10                     communications from them targeting her employment conditions, were made
                                        discriminatory against her because of her age, and were causing her enormous
                 11                     stress and embarrassment as the eldest person on staff.
                 12          105.    Defendants discharged Mrs. Ferrari and took adverse employment action against
                 13   her in retaliation for engaging in protected activity as alleged herein.
                 14          106.    Mrs. Ferrari’s complaints were a substantial motivating reason for Defendants’
                 15   decision to take adverse employment action against her, and ultimately terminate her.
                 16          107.    Mrs. Ferrari was harmed by Defendants’ termination of her, and Defendants’
                 17   decision to terminate her was a substantial factor in causing her harm.
                 18                                     FIFTH CAUSE OF ACTION
                                                  (Unlawful Retaliation for Whistleblowing
                 19                                In Violation of Cal. Lab. Code § 1102.5)
                                                           (Against All Defendants)
                 20
                 21          108.    Plaintiff incorporates herein by reference each and every allegation in this
                 22   complaint as though fully set forth herein.
                 23          109.    Cal. Lab. Code § 1102.5 makes it unlawful for an employer to retaliate against an
                 24   employee for disclosing conduct that he reasonably believes is a violation of the law. At all
                 25   relevant times, Defendants were Mrs. Ferrari’s employers under Cal. Lab. Code § 1102.5(b).
                 26          110.    Defendants, and each of them, retaliated against Mrs. Ferrari for vehemently
                 27   opposing what she reasonably believed to be violations of state and/or federal law.
                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  19
                           Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 23 of 25


                  1          111.     As alleged herein, Mrs. Ferrari reasonably believed that Defendants were engaged
                  2   in unlawful practices by, among other things: fraud and accounting fraud against Medicare, Medi-
                  3   Cal, and insurance providers.
                  4          112.     Mrs. Ferrari repeatedly told Defendants that she opposed the above-referenced
                  5   conduct, refused to participate in it, and/or believed it to be unlawful, discriminatory, unethical
                  6   and/or in violation of public policy. Shortly thereafter, in close temporal proximity to her
                  7   whistleblowing conduct, Defendants terminated her.
                  8          113.     Mrs. Ferrari’s opposition and whistleblowing regarding this conduct was a
                  9   contributing factor in Defendants’ decision to terminate her. Mrs. Ferrari’s opposition and
                 10   whistleblowing regarding the conduct described herein was a contributing factor in Defendants’
                 11   decision not to take adverse employment action against her, by forcing her to accept adverse
                 12   changes to the longstanding terms of her employment. Defendants retaliated against Mrs. Ferrari
                 13   for engaging in the foregoing conduct.
                 14          114.     The various adverse employment decisions by Defendants, including termination,
                 15   caused Mrs. Ferrari harm and Defendants’ conduct was a contributing factor in causing Mrs.
                 16   Ferrari harm.
                                                     SIXTH CAUSE OF ACTION
                 17                        (Wrongful Termination in Violation of Public Policy)
                                                       (Against All Defendants)
                 18

                 19          115.     Plaintiff incorporates herein by reference each and every allegation in this
                 20   complaint as though fully set forth herein.
                 21          116.     At all relevant times, Defendants were Plaintiff’s employers for the purposes of
                 22   Tameny v. Atlantic Richfield Co., 27 Cal.3d 167 (1980). Under Tameny, it is unlawful for an
                 23   employer to discharge an employee for reasons that violate public policy.
                 24          117.     Defendants terminated Mrs. Ferrari because of her age, because she engaged in
                 25   protected activity under FEHA, because she engaged in protected whistleblowing conduct and
                 26   other protected activities as alleged herein, including making several reports in furtherance of
                 27   stopping a false claim, or in furtherance of bringing a false claims action.
                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  20
                          Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 24 of 25


                  1            118.   Mrs. Ferrari’s termination and other adverse employment actions as alleged herein
                  2   caused him harm.
                  3                                           PRAYER FOR RELIEF
                  4            WHEREFORE, Mrs. Ferrari prays for judgment against Defendants as follows:
                  5            1.     For monetary damages, and all other appropriate legal and equitable relief;
                  6            2.     General, special, and consequential damages sustained by Plaintiff according to
                  7   proof;
                  8            3.     For back pay, front pay, compensatory damages, emotional distress damages,
                  9   consequential damages, and double damages;
                 10            4.     Prejudgment interest at the maximum rate;
                 11            5.     Reasonable attorneys’ fees and costs;
                 12            6.     Appropriate injunctive and declaratory relief;
                 13            7.     Costs of suit herein;
                 14            8.     Punitive damages; and
                 15            9.     For such further relief as the Court or finder of fact may deem just and proper.
                 16

                 17   Dated: November 15, 2019                      COTCHETT, PITRE & McCARTHY, LLP
                 18
                                                                    By:       /s/ Adam J. Zapala
                 19                                                           ADAM J. ZAPALA
                 20                                                           TAMARAH P. PREVOST

                 21                                                           Attorneys for Plaintiff

                 22

                 23

                 24

                 25

                 26
                 27

                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  21
                          Case 4:19-cv-07556-DMR Document 1 Filed 11/15/19 Page 25 of 25


                  1                                REQUEST FOR JURY TRIAL
                  2         Plaintiff, JOANNE (NONI) FERRARI, hereby requests a jury trial.
                  3

                  4   Dated: November 15, 2019                 COTCHETT, PITRE & McCARTHY, LLP
                  5
                                                               By:    /s/ Adam J. Zapala
                  6                                                   ADAM J. ZAPALA
                  7                                                   TAMARAH P. PREVOST

                  8                                                   Attorneys for Plaintiff

                  9
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28

   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      COMPLAINT                                                                  22
